internal_revenue_service issued date number release date cc el gl br1 gl-709823-98 uilc memorandum for north central district_counsel from subject alan c levine chief branch general litigation continuous_levy gl-709823-98 we are responding to your date inquiry this document is not to be cited as precedent legend taxpayer a agreement a transit company a period a issue whether payments issued to an independent_contractor who provides both equipment and labor are considered to be continuous payments of salary and wages under sec_6331 facts the taxpayer taxpayer a entered into an agreement a with transit company a to lease his tractor to them taxpayer a agreed to take all precautionary measures to maintain the tractor and to provide the operator of the tractor the contract did not provide that taxpayer a was to be the driver of the tractor however taxpayer a was the sole operator of the tractor for the relevant period of time the contract provided that taxpayer a would be paid in the following manner transit company a paid taxpayer a within period a gl-709823-98 of the receipt of his travel logs taxpayer a was sporadically given advances then after he submitted his travel logs he would receive a settlement payment the contract did not provide for the percentage of payments allocated for the lease and the driving services the internal_revenue_service hereinafter service served two notices of levy on transit company a one levy form 668w was a continuing_levy on the salary and wage portion of the contract that allegedly resulted from taxpayer a driving services and the other levy form 668a was on the portion earned from the lease payments transit company a failed to honor both levies as to the 668a levy transit company a asserted that it did not owe any money to taxpayer a as to the 668w levy transit company a alleged that taxpayer a was not its employee therefore it was not obligated to comply with the levy you requested us to review your position as to whether a suit should be brought against transit company a for its failure to honor the 668w levy law and analysi sec_1 levy 668a sec_6332 provides that any person in possession of property or rights to property subject_to levy upon which a levy has been made shall upon demand of the secretary surrender such property or rights to the secretary except such part of the property or rights as is at the time of such demand subject_to an attachment or execution under any judicial process courts recognize two defenses for the failure to honor a levy the party did not possess any property or rights to property of the taxpayer or the property was subject_to a prior attachment or execution see eg 929_f2d_249 6th cir transit company a raised the former defense in the present case it alleges that it was not in possession of the taxpayer’s property at the time of the levies revrul_55_210 recognizes that while a federal lien for unpaid taxes and the notice_of_levy based on such lien reaches a taxpayer’s unqualified fixed_right to receive periodic_payments or distributions in property the notice_of_levy does not attach to the taxpayer’s right to property if the right is contingent upon the performance of future services see also 617_f2d_1293 8th cir recognizing that an unqualified contractual right to receive property is itself a property right subject_to seizure by levy the treasury regulations further define this position sec_301_6331-1 states e xcept as provided in sec_301_6331-2 with regard to a levy on salary or wages a levy extends only to property possessed and obligations which exist at the time of the levy obligations exist when the liability of the obligor is fixed and determinable although the right to receive payment thereof may be deferred until a later date the service steps into the shoes of the gl-709823-98 taxpayer and can acquire no greater rights to property than the taxpayer has 929_f2d_249 6th cir because the irs ‘steps into the taxpayer’s shoes’ and acquires whatever rights the taxpayer has with respect to the property the irs can succeed to rights no greater than those the taxpayer possesses id pincite if taxpayer a’s right to payment at the time of the levy was not fixed and determinable then transit company a’s defense for failing to honor the 668a levy will prevail in 69_f3d_394 9th cir the service lost a ninth circuit case discussing the concept of fixed and determinable in tull the ninth circuit held that an auctioneer did not have a fixed and determinable obligation to the taxpayer even though there was a signed auction contract id the court reasoned that even though the auctioneer had an obligation to attempt to sell the property the fact that both the buyer and the price were undetermined makes the obligation unfixed and undetermined id pincite however the government prevailed on this issue in another ninth circuit opinion in 51_f3d_883 9th cir a bankruptcy court entered an order allowing the trustee to pay the taxpayer an administrative expense of dollar_figure although it was not to be paid until later the ninth circuit found that the service’s levy on the trustee was fixed and determinable because both the existence of the claim and the amount of the claim had been established in making this conclusion the court differentiated between the words determined and determinable stating that determinable only requires that the sum be capable of precise measurement in the future hemmen f 3d pincite citing accord reiling v united_states u s tax cas cch p9269 n d ind concluding that an obligation is ‘determinable’ when contractual performance has been completed despite continuing litigation over the amount due in hemmen the obligation became determinable when the bankruptcy court approved the proposed distribution the court ruled that the fixed requirement is fulfilled when the underlying performance is completed in the instant case the underlying performance is the contract between transit company a and taxpayer a when the 668a levy was served on transit company a transit company a owed no payments to taxpayer a levy 668w sec_6331 encompasses an exception to the rule that a levy only attaches to obligations that exist at the time the notice_of_levy is served it provides that the effect of a levy on salary or wages payable to or received by the taxpayer shall be continuous from the date such levy is first made until such levy is gl-709823-98 released under sec_6343 in the instant case if part of the payments made to taxpayer a is considered to be salary or wages then the levy would be continuous and would attach to this obligation that transit company a owed taxpayer a in turn transit company a would not have a defense for failing to honor the levy you and transit company a are in agreement that taxpayer a is an independent_contractor we agree with your interpretation of their relationship however this relationship does not prevent the funds paid to taxpayer a from being salary or wages as discussed in your memorandum in the only case examining the applicability of sec_6331 to independent contractors the third circuit held that a levy served on an insurance_company was continuous in nature because the commissions paid to the salesman constituted salary or wages 49_f3d_1020 4th cir the instant case is distinguishable from jefferson-pilot because the treasury regulations specifically provide that commissions are to be considered salary or wages however the regulations do not provide for the situation in the instant case sec_301_6331-1 under the contract any qualified operator could have served the position that taxpayer a did wages is defined as a compensation given to a hired person for his or her services and salary as a reward or recompense for services performed black’s law dictionary 6th ed proceeds taxpayer a would receive from the work done if someone else operated the tractor would not be salary or wages simply because taxpayer a did the work himself rather than hiring another operator does not change the character of the payments he received from lease payments to lease payments and wages also the sole fact that the payments were made periodically does not qualify them as salary or wages see in re 100_br_85 bankr m d fla concluding that there was no correlation between the concept of salary and wages and the concept of disability retirement benefits except that each may be received on a fixed and periodic basis fifty-percent penalty under sec_6332 sec_6332 provides for a penalty for anyone who fails to surrender any property subject_to a levy unless the person failing to honor the levy can show reasonable_cause for his or her failure there is reasonable_cause in refusing to comply with a levy if there is a bona_fide dispute over the service’s legal right to gl-709823-98 levy upon the property in concern 494_f2d_919 2nd cir 538_f2d_1101 5th cir cert_denied 430_us_945 however reasonable_cause does not include a clearly erroneous view of the law stubbornly adhered to after investigation should have disclosed the error 861_f2d_954 reh’g denied u s app lexis 6th cir quoting the dissent in sterling national bank f 2d pincite even if the decision was made to file suit against transit company a for its failure to honor the 668-w levy we strongly agree with you that the penalty under sec_6332 is not appropriate not only is jefferson pilot the sole legal authority applying sec_6331 to independent contractors but as is apparent by our conflicting legal interpretations of the given facts neither view is clearly erroneous if you decide to recommend this penalty when your letter to department of justice comes through this office we will again review the appropriateness of the penalty and perhaps we will find that a proper foundation has been established for the penalty conclusion if you have any further questions please call
